[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
CT Page 10475
This proceeding is a collection action brought upon a demand note. The defendant has filed an answer and five special defenses, the fifth of which asserts that the demand for payment violates the implied covenant of good faith and fair dealing. The plaintiff has filed a motion to strike that special defense on the ground that the duty of good faith does not apply to a lender's decision to collect the amount due on a demand note.
"An implied covenant of good faith and fair dealing is [e]ssentially . . . a rule of construction designed to fulfill the reasonable expectations of the contracting parties as they presumably intended. The principle, therefore, cannot be appliedto achieve a result contrary to the clearly expressed terms of acontract, unless, possibly, those terms are contrary to public policy." (Emphasis in original; internal quotation marks omitted.) Eis v. Meyer, 213 Conn. 29, 36-37 (1989). A demand note, by its very nature, is payable immediately without demand.Savings Bank of New Britain v. Weed, 121 Conn. 414, 419-20
(1936). The application of a duty of good faith to the present case would, therefore, achieve a result contrary to the clearly expressed terms of the demand note. Accordingly, the plaintiff's motion to strike the defendant's fifth special defense is granted.
Moraghan, J